United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3804
                         ___________________________

                                   Naren Chaganti

                              lllllllllllllllllllllAppellant

                         Commissioner of Internal Revenue

                               lllllllllllllllllllllAppellee
                                     ____________

                     Appeal from The United States Tax Court

                                    ____________

                            Submitted: October 29, 2018
                             Filed: December 14, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Naren Chaganti appeals from a tax court decision upholding the
Commissioner’s determination finding him liable for income tax deficiencies and
penalties related to his 2006 and 2007 taxes.

       Following a careful review, see DKD Enter.v. C.I.R., 685 F.3d 730, 734 (8th
Cir. 2012) (tax court’s legal conclusions are reviewed de novo and its factual findings
for clear error; unless claimed deductions come clearly within scope of statute, they
are not to be allowed); see also Parrish v. C.I.R., 168 F.3d 1098, 1102 (8th Cir. 1999)
(tax court’s finding that taxpayer is liable for accuracy-related penalties under 26
U.S.C. § 6662 is reviewed for clear error). Although we do not affirm the tax court’s
conclusion that the mere fact that petitioner was ordered to pay opposing counsel
attorney’s fees under [28 U.S.C.] § 1927, demonstrates that those amounts were not
ordinary and necessary to the practice of law, for reasons explained by the tax court
we conclude that the Commissioner’s determination of income tax deficiencies and
penalties was correct. Critically, the district judge’s sanctions order details the facts
in this case which show that the payments are not deductible under the Internal
Revenue Code §§ 162(f) and 165(a). See Katoch v. Mediq/PRN Life Support
Services, Inc., 2007 WL 2434052 at *6-10 (E.D. Mo. 2007), aff’d, 330 Fed.Appx. 626
(8th Cir. 2009). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-